Citation Nr: 1725322	
Decision Date: 07/03/17    Archive Date: 07/18/17

DOCKET NO.  10-39 550	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1. Whether new and material evidence has been submitted to reopen a claim of service connection for posttraumatic stress disorder (PTSD), and if so, entitlement to service connection for PTSD.

2. Whether new and material evidence has been submitted to reopen a claim of service connection for lumbar spine disability, and if so, entitlement to service connection for lumbar spine disability.

3. Whether new and material evidence has been submitted to reopen a claim of service connection for cervical spine disability, and if so, entitlement to service connection for cervical spine disability.

4. Whether new and material evidence has been submitted to reopen a claim of service connection for bilateral hearing loss, and if so, entitlement to service connection for bilateral hearing loss.

5. Whether new and material evidence has been submitted to reopen a claim of service connection for hypertension, and if so, entitlement to service connection for hypertension.

6. Whether new and material evidence has been submitted to reopen a claim of service connection for cardiac disability, and if so, entitlement to service connection for cardiac disability.

7. Whether new and material evidence has been submitted to reopen a claim of service connection for skin disability affecting the groin area, and if so, entitlement to service connection for skin disability affecting the groin area.

8. Whether new and material evidence has been submitted to reopen a claim of service connection for disability of the bilateral feet including the bilateral fifth toes and if so, entitlement to service connection for disability of the bilateral feet including the bilateral fifth toes.


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The Veteran served on active duty from December 1973 to December 1976. He served in the Army National Guard from June 1977 to June 1981 and from September 1985 to May 1991.

In August 2001 the Veteran had a Travel Board hearing before a Veterans Law Judge (VLJ). A transcript of that hearing is of record.

The present appeal of these matters to the Board of Veterans' Appeals (Board) comes from a September 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery Alabama. In that rating decision the RO determined that VA had not received new and material evidence to reopen previously denied claims for service connection for PTSD, lumbar spine disability, cervical spine disability, bilateral hearing loss, hypertension, cardiac disability, skin disability, and bilateral foot disability.

In February 2013 the Board remanded the case to the RO for the development of additional evidence.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016). 38 U.S.C.A. § 7107(a)(2) (West 2014).

In the decision herein the Board finds that reconsideration is warranted in the claims for service connections for PTSD, lumbar spine disability, cervical spine disability, bilateral hearing loss, hypertension, cardiac disability, skin disability, and bilateral foot disability. Due to the need for the development of additional evidence, the claims to be reconsidered, for service connection for PTSD, lumbar spine disability, cervical spine disability, bilateral hearing loss, hypertension, cardiac disability, skin disability, and bilateral foot disability, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction, in this case the RO.


FINDINGS OF FACT

1. The Veteran did not appeal an October 2002 Board decision denying service connection for PTSD and denying reopening of previously denied claims for service connection for right ear hearing loss, skin disability, and bilateral foot disability.

2. The Veteran did not appeal a September 2005 rating decision denying service connection for lumbar spine disability, cervical spine disability, left ear hearing loss, hypertension, and cardiac disability.

3. In 2016 service department records not previously associated with the claims file were received.


CONCLUSIONS OF LAW

1. The October 2002 Board decision is a final decision. 38 U.S.C.A. § 7104 (West 2014); 38 C.F.R. § 20.1100 (2016).

2. The September 2005 rating decision is a final decision. 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2016).

3. VA will reconsider the claims for service connection for PTSD, lumbar spine disability, cervical spine disability, bilateral hearing loss, hypertension, cardiac disability, skin disability, and bilateral foot disability. 38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks to reopen previously denied claims for service connection for PTSD, lumbar spine disability, cervical spine disability, bilateral hearing loss, hypertension, cardiac disability, skin disability, and bilateral foot disability. In an October 2002 decision the Board denied service connection for PTSD, and denied reopening of previously denied claims for service connection for right ear hearing loss, skin disability, and bilateral foot disability. In a September 2005 rating decision the RO denied service connection for lumbar spine disability, cervical spine disability, left ear hearing loss, hypertension, and cardiac disability. The Veteran did not appeal either the October 2002 decision or the September 2005 decision, so those decisions became final.

Generally, a claim that has been denied in an unappealed Board decision or rating decision may not thereafter be reopened and allowed. 38 U.S.C.A. §§ 7104, 7105; 38 C.F.R. §§ 20.1100, 20.1103. The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim. The United States Court of Appeals for Veterans Claims (Court) has noted that in order to reopen a previously and finally disallowed claim, there must be new and material evidence presented or secured since the last time that the claim was finally disallowed on any basis (not only since the last time that the claim was disallowed on the merits). Evans v. Brown, 9 Vet. App. 273 (1996).

New evidence means existing evidence not previously submitted to agency decision makers. Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a). New and material evidence received within a year after the rating decision will be considered as having been filed in connection with the claim. 38 C.F.R. § 3.156(b). If service department records not previously associated with the claims file are received, VA will reconsider the claim. 38 C.F.R. § 3.156(c). See also Blubaugh v. McDonald, 773 F.3d 1310, 1313   (Fed. Cir. 2014) (noting that "[i]n contrast to the general rule, § 3.156(c) requires the VA to reconsider a veteran's claim when relevant service department records are newly associated with the veteran's claims file, whether or not they are 'new and material'" under § 3.156(a)).

After the October 2002 and September 2005 final decisions on the service connection claims that the Veteran is seeking to reopen, in 2016, relevant records from his National Guard service were added to his claims file. As service department records not previously associated with the claims file were received, VA will reconsider the claims.

With respect to the claims to be reconsidered, the Board finds that it is necessary to remand the claims to the RO for the development of additional evidence, as explained in the remand section, below.

ORDER

The claim for service connection for PTSD is to be reconsidered.

The claim for service connection for lumbar spine disability is to be reconsidered.

The claim for service connection for cervical spine disability is to be reconsidered.

The claim for service connection for bilateral hearing loss is to be reconsidered.

The claim for service connection for hypertension is to be reconsidered.

The claim for service connection for cardiac disability is to be reconsidered.

The claim for service connection for skin disability is to be reconsidered.

The claim for service connection for disability of the bilateral feet is to be reconsidered.


REMAND

The Veteran contends that some of the disabilities for which he is seeking service connection are related to his 1973 to 1976 period of active service and that others are related to events during his National Guard service. In the February 2013 Board remand the Board instructed the RO to request records showing the dates of his National Guard service, including the dates he was on active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA). Additional service records were obtained. The added records show the dates of ACDUTRA during the Veteran's 1985 to 1991 National Guard service. The added records do not show the dates of ACDUTRA and INACDUTRA during the 1977 to 1981 period. The dates of any such periods are relevant to his claims that some disabilities are related to events during his National Guard service. The Board therefore is remanding the case again for all necessary attempts to obtain the complete National Guard records.

The Veteran contends that he has PTSD as a result of experiences during active service in Vietnam. The assembled records do not include service personnel records showing the locations where he was stationed during his 1973 to 1976 period of active service. On remand that record should be obtained.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c). Expedited handling is requested.)


1. Contact the appropriate government entities, including the National Personnel Records Center (NPRC) and any other appropriate State or Federal agency, including the Alabama Army National Guard, and obtain the following service records: 

A. For the Veteran's Army service from December 1973 to December 1976, the service personnel records, including a record showing of the locations in which he served in his 1973 to 1976 Army service and the dates he served at each location.

B. For the Veteran's National Guard service from 1977 to 1981 and 1985 to 1991, the service personnel records and service treatment records, including records showing the exact dates of his periods of active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA). If pay records are required to determine the ACDUTRA and INACDUTRA dates, obtain the pay records.

Document in the claims file all efforts to obtain such records. If any of the requested records cannot be found or no longer exist, ask for specific documented confirmation of the unavailability of the records. If it is reasonably certain that the records do not exist, or that further efforts to obtain them would be futile, document such in the claims file and provide the Veteran appropriate notice.

2. Then review the expanded file. Develop any additional evidence deemed necessary. Then readjudicate the Veteran's claims of service connection for PTSD, lumbar spine disability, cervical spine disability, bilateral hearing loss, hypertension, cardiac disability, skin disability, and bilateral foot disability. If any of those claims is not granted to his satisfaction, send him and his representative a supplemental statement of the case and give them an opportunity to respond before returning the file to the Board for further appellate consideration.

The Board intimates no opinion as to the ultimate outcomes of the matters that the Board has remanded. The Veteran has the right to submit additional evidence and argument on those matters. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


